Citation Nr: 0401692	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  03-07 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for service-connected left 
knee disability, currently assigned separate 10 percent 
ratings based on arthritis and instability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel




INTRODUCTION

The veteran had active service from November 1967 to March 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in August 
2001 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.  

The Board notes that in the letter accompanying the statement 
of the case issued in September 2002, the RO informed the 
veteran to file his appeal within 60 days from the date of 
that letter.  No substantive appeal was received within 60 
days.  In December 2002, the veteran submitted medical 
evidence with a statement indicating such was in support of 
his rating claim.  The RO then issued a supplemental 
statement of the case and advised the veteran that his 
appellate rights would expire on August 22, 2003.  The 
veteran's Form 9 was received in March 2003 and the RO 
certified the matter to the Board.  Based on the procedural 
history of this case and the conflicting information provided 
to the veteran as to the status of his appeal, the Board 
finds that such appeal is now properly before it for 
appellate consideration.  See Marsh v. West, 11 Vet. App. 468 
(1998).

This appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.  VA will notify you if further 
action is required on your part.


REMAND

In this case, the veteran contends that his left knee 
disability should be assigned an increased rating as he 
experiences swelling, continual pain, a partial loss of 
motion, weakness, stiffness, fatigue, and a lack of 
endurance.  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003), are 
applicable to the veteran's claim.  

The VCAA and the implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

In the instant case, the veteran and his representative were 
not provided notice of the VCAA provisions or the respective 
responsibilities of the veteran and VA in obtaining evidence 
to substantiate the veteran's claim.  Therefore, the Board 
finds it necessary to remand this case to ensure compliance 
with the VCAA and its implementing provisions.  

Moreover, it appears that more contemporary VA records 
pertinent to the nature and severity of left knee 
manifestations may be available.  These records should be 
obtained for consideration in connection with the veteran's 
appeal.  Finally, insofar as the most recent VA compensation 
examination was conducted in August 2001 and the veteran 
continues to assert increased left knee symptomatology, a 
more contemporary examination is needed to accurately assess 
the severity of the veteran's left knee disability. 

For these reasons, this case is REMANDED for the following:

1.  The RO should send the veteran a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a).  The RO should invite the 
veteran to provide the requisite 
identifying information and/or to submit 
evidence of treatment or evaluation of 
his left knee from VA and/or private 
medical facilities.  The veteran should 
also be invited to submit competent 
evidence showing that his left knee 
disability is of a severity to meet the 
criteria for a higher disability rating.  

2.  The RO should take appropriate steps 
to obtain any pertinent evidence and 
information identified but not provided 
by the veteran.  In any event, the RO 
should associate with the claims file 
records of relevant VA treatment from in 
or around 1996 to the present time.

3.  After the above, the RO should 
schedule the veteran for a VA examination 
by a physician with appropriate expertise 
to determine the nature and extent of 
impairment from the veteran's service-
connected left knee disability.  The 
examiner must review the entire claims 
folder, to include evidence received in 
connection with the above requests.  Such 
tests as the examining physician deems 
necessary should be performed.  The 
examiner should record pertinent medical 
complaints, symptoms, and clinical 
findings.  The range of left knee motion 
should be reported in degrees, using a 
goniometer.  In particular, the extent of 
any functional loss present with respect 
to the left knee due to weakened 
movement, excess fatigability, 
incoordination, or pain on use should be 
noted.  Furthermore, the examiner should 
state whether any pain claimed by the 
veteran is supported by adequate 
pathology and is evidenced by his visible 
behavior.  Any additional impairment on 
use should be described in terms of the 
degree of additional range of motion loss 
and specific findings should be made 
regarding pain on motion.  The presence 
and degree, or absence of recurrent 
subluxation or lateral instability should 
also be reported.  All opinions expressed 
should be supported by reference to 
pertinent evidence, and a complete 
rationale for any opinion expressed, with 
reference to supporting records, should 
be provided.  

4.  The veteran is advised that the 
examination requested in this remand is 
necessary to evaluate his claim, and that 
a failure to report for scheduled 
examinations, without good cause, could 
result in the denial of the claim.  38 
C.F.R. § 3.655(b) (2003).  

5.  Thereafter, the RO should ensure that 
all indicated notice and development 
required by the VCAA and its implementing 
regulations are accomplished, consistent 
with all governing legal authority to 
include the decision of the United States 
Court of Appeals for Veterans Claims 
(Court) in Pelegrini v. Principi, No. 01-
944 (U.S. Vet. App., Jan. 13, 2004).

6.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim should be 
readjudicated.  If the claim remains 
denied, issue the veteran and his 
representative a supplemental statement 
of the case.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


